[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#113)
After hearing held thereon, plaintiff's motion for finding of actual notice and that statutory continuance need not be granted is CT Page 1084 hereby Ordered: denied.
Counsel is directed to file motion for finding that further order of notice not required, setting forth additionally that more than three months has elapsed since the return day and compliance with mandated continuance has been essentially achieved.
GAFFNEY, J.